Citation Nr: 0732414	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2005 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board notes that in the above-noted January 2005 rating 
decision, the RO denied the veteran's claim of service 
connection for hearing loss.  The veteran was notified of the 
decision the same month.  In February 2005, the RO received a 
statement from the veteran requesting that his claim be 
reconsidered.  Thereafter, following additional development, 
the RO denied the veteran's claim for hearing loss in October 
2005.  The veteran filed a notice of disagreement with the 
October 2005 rating decision in June 2006.  The notice of 
disagreement was received more than one year after notice of 
the adverse January 2005 rating decision denying the 
veteran's claim for service connection for hearing loss.  In 
this case, the Board liberally construes the veteran's 
February 2005 statement as written disagreement with the RO's 
January 2005 rating decision.  Therefore, finality has not 
attached to the January 2005 rating decision.  

In October 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Neither tinnitus nor hearing loss is attributable to the 
veteran's military service; sensorineural hearing loss was 
not manifested within a year of the veteran's separation from 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through September 2004 and June 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim for service 
connection for hearing loss.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim for hearing loss.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim for hearing loss.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim for hearing loss, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  Nothing about the evidence or any response to the RO's 
notification suggests that the veteran's claim for service 
connection for hearing loss must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  In June 2007, the 
RO provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board notes, 
however, that no questions with respect to a current rating 
and/or effective date are currently before the Board on 
appeal.  

Based on its review of the claims file, the Board is aware 
that a notice letter with respect to the claim on appeal for 
service connection for tinnitus has not been issued to the 
veteran.  Furthermore, while the notice letters of record 
provided the veteran with proper notice on how to establish a 
claim for service connection, there was no specific mention 
of his claim for service connection for tinnitus.  Thus, 
while general information provided in the notice letters 
regarding service connection claims may have applied to the 
veteran's claim for service connection for tinnitus, nothing 
in the notice letters notified him of that fact.  
Nonetheless, the claims file documents that the veteran 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of written 
arguments made to the RO.  In this case, the veteran was 
provided a copy of the October 2005 rating decision and 
issued an August 2006 statement of the case.  These documents 
note the reason behind the denial of the veteran's claim for 
service connection for tinnitus.  In his June 2006 notice of 
disagreement the veteran noted that his exposure to acoustic 
trauma in service was responsible for his tinnitus.  In his 
September 2006 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran challenged the RO's weighing of the 
medical evidence of record in deciding his claim, as well as 
his history of occupational noise exposure as reported and 
considered by a VA audiologist.  Likewise, the veteran and 
his representative have cited to and discussed relevant VA 
regulations pertaining to his claim.  The veteran has also 
submitted lay evidence in support of his contention that his 
tinnitus is the result of acoustic trauma during active 
service.  Therefore, the Board finds that the veteran's 
communications to the RO clearly demonstrate that he had a 
meaningful opportunity to participate effectively in the 
processing of his claim for service connection for tinnitus.  
See Dalton v Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(concluding that appellant had actual knowledge of the 
information and evidence necessary to establish entitlement 
to an earlier effective date for his disability rating as 
shown by the arguments that the appellant had presented to 
the RO in his notice of disagreement.).  Furthermore, the 
record does not otherwise reflect that the lack of any notice 
letter affected the essential fairness of the adjudication of 
the veteran's claim for service connection for tinnitus.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file and he has been provided a VA 
examination which includes a medical nexus opinion concerning 
his claimed disabilities and service.  As noted above, the 
veteran has also submitted lay statements in support of his 
claim.  Otherwise, neither the veteran nor his representative 
has alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran has not contended that he was 
diagnosed or actually treated in service for tinnitus or 
hearing loss.  He has however reported that he suffered 
acoustic trauma in service during combat as a result of enemy 
shelling and explosions, as well as mortar fire.  The veteran 
has submitted statements from a service comrade attesting to 
noise exposure during service.  Furthermore, the veteran 
noted in a June 2005 VA "Audiology C&P History Interview" 
that he experienced problems with his hearing immediately 
following separation from service.  In his VA Form 9, the 
veteran reported the following: 

After my noise exposure in WWII I did realize a 
decrease in hearing acuity and had a ringing in 
my ears.  These conditions were expressed to the 
discharge officer at release from active duty.  
Neither of these conditions were [sic] severe 
enough at that time to be worried about . . . 

The Board notes that with respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet.  
App. 155, 159 (1993).  

The veteran's DD-Form 214 (Certificate of Release or 
Discharge from Active Service) reflects his military 
occupational specialty (MOS) as "Entertainment Specialist 
442."  He is noted to have served in the Rhineland, Ardennes 
and Central Europe.  He is also noted to have received the 
Purple Heart Medal for wounds received in action in Belgium 
in December 1944.  A review of the veteran's service medical 
records reflects no complaints, findings, or diagnoses for 
tinnitus or hearing loss.  A report of September 1945 
separation medical examination reflects no report of ear, 
nose, or throat abnormalities.  Whispered voice testing 
revealed scores of 15/15 in the right ear and 15/15 in the 
left ear.  The veteran's significant diseases, wounds and 
injuries at separation were noted to be phosphorous burns of 
both arms and legs, as well as a pilonidal cyst.  

The relevant post-service medical evidence reflects a report 
of September 2004 VA audiology consultation.  The audiologist 
noted that the veteran had positive military, occupational, 
and recreational noise exposure.  The veteran was noted to 
wear hearing aids.  Audiological examination revealed mild 
sloping to severe bilateral sensorineural hearing loss.   

A report of June 2005 VA audiological examination reflects 
the veteran's report of wearing hearing aids since 1988.  The 
veteran was noted to have worked as a Tool/Dye maker with 
Ford Motor Company from 1941 to 1963.  During this period the 
veteran reportedly did not use hearing protection.  From 1963 
to 1975, the veteran was noted to have been employed with 
Ford as a process engineer, reportedly spending approximately 
50 percent of his time on the production floor.  Hearing 
protection was reportedly not provided until sometime in the 
1970s.  The examiner also noted that the veteran used 
firearms for small game hunting 2-3 times a year for 60 
years, used a gas-powered lawn mower seasonally once per week 
for 45-60 minutes, and also occasionally operated a chainsaw 
using hearing protection.  The examiner noted the veteran's 
reported history of sudden and temporary hearing loss and 
tinnitus following acoustic trauma during service.  She also 
opined that the most likely etiology of the veteran's 
tinnitus was his bilateral hearing loss.

On audiological testing, the veteran was diagnosed with 
moderate to moderately-severe sensorineural hearing loss in 
the right ear and moderately severe to severe sensorineural 
hearing loss in the left ear.  At the time, the examiner 
noted that the veteran's claims file was not available for 
review.  She indicated that while hearing loss due to 
military noise exposure could not be ruled out, the veteran 
had reported a 34-year history of occupational noise exposure 
with minimal use of hearing protection.  

Thereafter, in a July 2005 addendum, following a review of 
the veteran's claims file to include his service medical 
records, the examiner concluded that there was no evidence to 
support a service-connected hearing loss or tinnitus, or was 
there evidence to establish chronicity or continuity of care 
after service.  The examiner noted that the veteran had 
described an extensive history of occupational noise exposure 
as a tool and die maker.  The examiner opined that the 
veteran's hearing loss and tinnitus were acquired after 
military service.  

Following a denial of his claims, the veteran submitted 
additional written argument in June 2006 (notice of 
disagreement).  In particular, the veteran reported the 
following:  

The VA claims that I had noise exposure for 34 
years as a tool and die maker.  This is FALSE.  
My time with Ford Motor Company for the first 22 
[years] was in the tool room, bench work, 
occasionally operating a lathe.  This was not a 
noise induced environment.  The next 12 [years] I 
worked in Engineering.  Definitely not a noise 
environment.  

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion on the relationship between the veteran's current 
tinnitus or hearing loss and his period of service was to the 
effect that the veteran's tinnitus and hearing loss were not 
related to service.  There is absent from the record 
competent evidence linking any current tinnitus or hearing 
loss to the veteran's period of service, or within one year 
of service.  No medical professional provides findings or 
opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  In this case, while 
the veteran has reported that he was suffering from a 
decrease in hearing acuity at the time of separation, there 
is a lack of medical evidence that any loss of hearing acuity 
that may have been present shortly after service was of a 
chronic sensorineural type or otherwise related to military 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran has reported that he first 
experienced tinnitus and hearing loss in service.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., 
experiencing tinnitus and hearing loss either in service or 
after service).  See e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he is not competent to say that any tinnitus or loss 
of hearing acuity experienced in service was a result of 
acoustic trauma or was of a chronic nature to which current 
disability may be attributed.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
while the veteran has contended that he did complain about 
tinnitus and hearing loss when he separated from service, the 
Board finds compelling that there is no notation in the 
September 1945 report of medical separation examination 
regarding any complaint by the veteran of experiencing either 
tinnitus or hearing loss.  Likewise, there is a lack of any 
noted complaints or treatment for tinnitus or hearing loss 
for many years after service.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for tinnitus and hearing loss.  
Although the veteran asserts that his difficulties with 
tinnitus and hearing loss can be attributed to acoustic 
trauma in service, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As noted above, the veteran's tinnitus and 
hearing loss are not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter.  The available evidence suggests that he had 
post-service exposure to noise, and the only medical opinion 
to address the matter of etiology consists of the report from 
the VA examiner, referenced above, who has opined that the 
veteran's tinnitus and hearing loss were not precipitated by 
military noise exposure. 

The veteran has argued that in formulating her opinion, the 
VA examiner relied too heavily on the results of the 
veteran's whispered voice hearing test at the time of his 
separation from service.  Additionally, the veteran has 
claimed that the report that he experienced many years of 
occupational noise exposure while working as a tool and die 
maker was false.  The Board notes that the VA examiner's 
opinion was based on a review of the claims file, the 
veteran's reported history at the time of examination, and a 
clinical evaluation.  Here, in reaching her opinion, the 
examiner not only considered the veteran's medical history 
both in service and post service, but also the lack of any 
medical treatment for either tinnitus or hearing loss for 
many years after service.  There appears no basis for 
concluding that the examiner wrongly reported the veterans 
history of noise exposure.  Furthermore, as noted above, 
neither the veteran nor his representative has presented or 
alluded to the existence of any medical evidence or opinion 
that would rebut or contradict the opinion of the VA examiner

The Board is also aware that the veteran's representative has 
contended that consideration was not given to whether the 
veteran's tinnitus and hearing loss were "initiated in 
service and then aggravated by any post-service noise 
exposure."  The Board is unsure what the veteran's 
representative intended in raising this argument.  For the 
reasons set out above, the veteran's tinnitus and hearing 
loss have not been related to his period of military service.  
The VA examiner concluded that each were of post-service 
origin and this opinion is uncontradicted by the medical 
evidence.  Indeed, the VA examiner's opinion is supported by 
the absence of hearing loss or tinnitus shown in service 
records or for many years thereafter.

The Board does not question that the veteran was exposed to 
noise during service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  Nevertheless, under the 
circumstances-given the lack of objective evidence of 
tinnitus or hearing loss until many years after service, the 
evidence of post-service noise exposure, and the 
uncontradicted medical opinion from the VA examiner-the 
Board concludes that the greater weight of the evidence is 
against the claims.  Service connection for tinnitus and 
hearing loss is therefore not warranted.


ORDER

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


